Title: To James Madison from Anthony Charles Cazenove, 17 July 1815
From: Cazenove, Anthony Charles
To: Madison, James


                    
                        
                            Sir
                        
                        Alexa. July 17th. 1815
                    
                    Your obliging favor of 14th. instt. has brought me your check for $268.65 in full for charges on your 2 pipes of Wine, for which please accept my thanks.
                    
                    I can hear as yet of no vessel for Fredericksburg, but would not the Steamboat take charge of goods for Potomac Creek from whence they might be waggon’d across? As soon as I hear of a direct conveyance will not fail to inform you of it, & remain with great respect your most Obedt. Servt.
                    
                        
                            Ant Chs. Cazenove
                        
                    
                    
                        P.S. Having understood that Mrs. Madison is desirous to procure a good deal of Carpetting I beg leave to mention that amongst some bales of Woolens I have lately received p Ship Georgiana arrived at Baltimore, there is one bale of Kidminster (or best quality ingrain) Venetian, & stair Carpetting & Hearth Rugs, which will be sold by the bale or the piece. If agreable to Mrs. Madison I will give her immediate information when brought round, & would then thank her to send some one at once the [sic] see them, as some merchants want them.
                    
                